Citation Nr: 1013198	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for adjustment disorder with mixed anxiety, 
depression, and muscular tenderness of unclear etiology.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to May 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which continued a 50 percent 
evaluation for the Veteran's service-connected adjustment 
disorder with mixed anxiety, depression, and muscular 
tenderness of unclear etiology and denied a TDIU.

The Veteran testified at a travel Board hearing in August 
2005; the hearing transcript has been associated with the 
claims file.  

In a July 2007 decision, the Board affirmed the RO's denial 
of the benefits sought on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In April 2009, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with an April 2009 Joint Motion 
for Remand.  The case is once again before the Board for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC remanded the present appeal to the Board in April 
2009 for compliance with the instructions in the April 2009 
Joint Motion for Remand. The Joint Motion provides that 
remand is required based on the Board's failure to provide 
the Veteran with a contemporaneous psychiatric examination 
which adequately addresses the current state of her 
psychiatric disability.  The Veteran's claim for a TDIU was 
noted to be inextricably intertwined with her service-
connected psychiatric disorder.  The Joint Motion provides 
that the TDIU claim should be reevaluated upon resolution of 
the Veteran's increased rating claim.  Accordingly the Board 
finds that a remand is necessary to comply with the 
instructions of the Joint Motion, prior to reconsideration 
of the appeal by the Board.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  In the 
present appeal, an additional VA examination is necessary to 
address the current severity of the Veteran's psychiatric 
disorder, and to address her claim of entitlement to a TDIU. 

On remand, the Veteran should be afforded an opportunity to 
submit additional evidence in support of her claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the current level of disability due to 
her service-connected adjustment 
disorder with mixed anxiety, 
depression, and muscular tenderness of 
unclear etiology.  The claims folder 
must be made available to the examiner 
for review prior to examination.  The 
examiner's findings should specifically 
address the Veteran's level of 
occupational and social impairment due 
to her service-connected psychiatric 
disability. 

2.  The Veteran also should be afforded 
a VA general medical examination to 
determine whether it is at least as 
likely as not that her service-
connected disabilities would prevent 
her from obtaining and maintaining 
substantially gainful employment.  The 
claims folder must be made available to 
the examiner for review prior to 
examination.

The examiner should describe in detail 
the symptomatology associated with the 
Veteran's service-connected 
disabilities and the impact such 
symptomatology has on the Veteran's 
industrial adaptability.  Consideration 
may be given to the Veteran's level of 
education, special training, and 
previous work experience in arriving at 
a conclusion, but not to her age or to 
the impairment caused by nonservice-
connected disabilities.

A complete rationale for all opinions 
and conclusions should be provided.  
The examiner should render an opinion 
as to whether the Veteran is 
unemployable due to her service-
connected disabilities alone, verses 
her nonservice-connected disabilities.

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and her representative with 
a supplemental statement of the case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
